 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
10
11
     Scott Johnson,                               )   Case: 2:16-cv-02239-MCE-AC
12                                                )
             Plaintiff,                           )
13                                                )
       v.                                         )   [PROPOSED] ORDER ON REQUEST
                                                  )   TO VACATE DEBTOR EXAM
14   Shiva Rental, LLC,                           )
15           Defendants.                          )   Date:      4/15/2020
                                                  )   Time:      10:00 a.m.
16                                                )
                                                  )   Courtroom: 26
17                                                )
18
19                                                ORDER
20     Having read the foregoing Request and good cause appearing therefore, it is
21     hereby ordered that the Judgment Debtor Exam for Arun Patel, Manager Shiva
22     Rentals, LLC, scheduled for 4/15/20 is vacated.
23
24   IT IS SO ORDERED.
25   Dated: February 24, 2020
26                                                    Hon. Allison Claire
27                                                    US MAGISTRATE JUDGE
28

     (Proposed) Order on Request to Vacate Exam
